NUMBER 13-04-042-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF
TEXAS
 
CORPUS CHRISTI - EDINBURG
___________________________________________________________________
 
CHRIS GARNER,                                                               Appellant,
 
v.
 
KATHLEEN L. GINTHER, ET
AL.,                                         Appellees.
___________________________________________________________________
 
On appeal from the 135th District Court
of DeWitt
County, Texas.
__________________________________________________________________
 
MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Rodriguez
Memorandum Opinion by
Justice Rodriguez
 




Appellant, Chris Garner, brings this
appeal following the dismissal of his case as frivolous pursuant to chapter 14
of the Texas Civil Practice and Remedies Code. 
See Tex. Civ. Prac. &
Rem. Code Ann. ' 14.001 et seq. (Vernon 2002).  By one issue, appellant contends the trial
court abused its discretion in dismissing his case.  We affirm.  As this is a memorandum opinion
and the parties are familiar with the facts, we will not recite them here
except as necessary to advise the parties of the Court's decision and the basic
reasons for it.  See Tex. R. App. P. 47.4.
I. 
STANDARD OF REVIEW
The trial court has broad discretion under
chapter 14 to dismiss a lawsuit as frivolous or malicious.  Thomas v. Knight, 52 S.W.3d 292, 294
(Tex. App.BCorpus Christi 2001, pet. denied); see Tex. Civ. Prac. & Rem. Code Ann. ' 14.003(a)(2).  We review a trial court's dismissal of an
inmate's lawsuit under an abuse of discretion standard.  Thomas, 52 S.W.3d at 294.  To establish an abuse of discretion, the
complaining party must show the trial court's action was arbitrary or
unreasonable in light of all the circumstances in the case.  Id.
                                                    II.  ANALYSIS




After reviewing the record, we find the
trial court did not abuse its discretion in dismissing this case because
appellant failed to comply with the procedural requirements of chapter 14.  An inmate filing a lawsuit governed by
chapter 14 must file an affidavit or declaration identifying each suit
previously brought by the person.  See
Tex. Civ. Prac. & Rem. Code Ann.
' 14.004(a).  The affidavit or declaration must describe
each previous suit by stating (1) the operative facts for which relief was
sought, (2) the case name, cause number, and the court in which the suit was
brought, (3) each party named in the suit, and (4) the result of the suit.  Id. 
The record shows that appellant did file a declaration entitled APlaintiff Garner=s Separate Declaration of Previous
Filings.@ 
However, this declaration failed to list all cause numbers, failed to
list each party named in one of the previous lawsuits, and failed to state the
operative facts upon which each lawsuit was based.  When an inmate fails to supply the trial
court with the information required by section 14.004, the court is entitled to
presume that the current suit is frivolous or malicious and to dismiss the
suit.  White v. State of Texas, 37
S.W.3d 562, 565 (Tex. App.BBeaumont 2001, no writ).  Thus, we find the trial court did not abuse
its discretion in granting appellees= motion to dismiss.  Appellant=s
sole issue is overruled.
III. 
CONCLUSION
Accordingly, the order of the trial court
is affirmed.
 
NELDA V. RODRIGUEZ
Justice
 
Memorandum
Opinion delivered and
filed this 30th
day of June, 2005.